Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2514883 to Tiemann.

Regarding claim 4, Tiemann discloses a rim 1 for a tire 2, the tire being mounted on a flexible extender 3, the flexible extender being mounted on the rim such that the tire is not in contact with the rim (as evident from the drawing), the rim having an axis of rotation DD' and having a rim seat (seat receiving 34) extended axially toward the outside by a rim flange (portion of the rim axially outside of the rim seat), the rim flange having a radially outer bearing face with a first portion 13, that is oriented substantially in a perpendicular plane and is situated radially on the outside with respect to the rim seat (as evident from the Figure), and a second portion (substantial majority of the portion of the rim that extends coextensively with the portion of 3 axially outside of 34), that is inclined toward the outside (as evident from the Figure), situated axially on the outside with respect to the first portion (as evident from the Figure), and situated at least partially radially on the outside with respect to the rim seat (as evident from the Figure) and a connecting portion (i.e. the curved portion of the rim defining the radially outer edge of 13) between the first portion and the second portion (as evident from the Figure), wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann.
Regarding claim 5, Tiemann discloses the rim of claim 4 wherein the frustoconical portion extends at an angle between 0 and 45 degrees but does not explicitly set forth such angle at between 5 and 30 degrees. However, it would be understood that such angle between the adjacent members would be a result effective variable since the angle of the frustoconical portion affects the displacement and distribution of stress and forces and also impacts the ease of assembling the tire onto the rim (see [0005]. Therefore, it would have been obvious to one having ordinary skill in the art to extend the frustoconical portion at such angle since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that the achieving such angle would serve best to reduce stress concentration at the connecting portion and also reducing the opportunity for pinch points between the tire and the flexible extender.

Regarding claim 6, Tiemann discloses the rim of claim 4 wherein the second portion and the connecting portion have a cumulative axial width WR substantially equal to the width of the flexible extender minus the width of the edge bead 34. Thus, Tiemann does not explicitly disclose that WR is between 15 mm and 21.5 mm. However, it would be understood that such a length would be a result effective variable since the length is directly proportional to the size of the rim and size of the tire and also serves to provide an adequate seat for the tire bead and impacts the tire assembly process given a particular dimension of the tire (e.g. see [0005]). Therefore, it would have been obvious to one having ordinary skill in the art to size the width of the second portion and the connecting portion as such since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that the achieving such angle would serve best to provide adequate structural support for the tire given a particular size of the tire and impacts the ease of tire assembly. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner additionally notes FR 3014362 providing for a flexible extender substantially disposed axially outside of the rim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617